DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             JEAN MATHIEU,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D19-1029

                            [ February 5, 2020 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 11-015001CF10A.

    Daniel J. Tibbitt of Law Offices of Daniel J. Tibbitt, P.A., North Miami,
for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Jean Mathieu appeals the summary denial of his motion for
postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850.
We reverse the trial court’s denial of two claims of ineffective assistance of
counsel related to appellant’s rejection of a favorable plea offer. Alcorn v.
State, 121 So. 3d 419, 430 (Fla. 2013). We affirm on the remaining points
without further discussion.

   Appellant’s claims stem from violation of probation (VOP) proceedings.
He was on probation following two drug convictions. Relevant to this
appeal is the state’s allegation that appellant violated the terms of that
probation by committing a new criminal offense of domestic battery. The
state also charged appellant with that new offense.

   Appellant rejected offers to resolve both the VOP and substantive cases.
Following a VOP hearing, the trial court found that appellant violated
probation because of the domestic battery. The trial court revoked
appellant’s probation and sentenced him on the original offenses to
consecutive terms of fifteen and ten years in prison. We affirmed. Mathieu
v. State, 199 So. 3d 278 (Fla. 4th DCA 2016).

   Appellant timely filed the instant rule 3.850 motion, alleging that he
rejected a favorable plea offer for two reasons.

   First, appellant alleges that he rejected the plea because counsel
assured him that the victim would not appear at the VOP hearing and that
the state could not prove its case with hearsay and without her presence.
His claim is that counsel was ineffective because he was unaware that the
state could use hearsay in VOP proceedings and so misadvised him. See
Russell v. State, 982 So. 2d 642, 646 (Fla. 2008) (recognizing hearsay is
admissible in violation of probation proceedings, but hearsay alone may
not form the sole basis for revocation).

   The record reflects that the plea offers were made and available before
the hearing. Alcorn, 121 So. 3d at 430. Significantly, it also reflects that
the state used hearsay to the extent permissible to support the violation.

    As a second point of ineffectiveness, appellant alleges that counsel
misadvised him that the trial court could not impose consecutive
sentences following the VOP, as it did, because his original sentences were
concurrent. See Troncoso v. State, 825 So. 2d 494, 497 (Fla. 3d DCA 2002)
(“The fact that the original terms of probation were ordered to run
concurrently does not mandate that the sentences imposed after violation
of probation also run concurrently.”). Appellant alleges that he would have
accepted the favorable plea if properly advised.

    We reverse and remand for further proceedings because the record does
not refute appellant’s allegations regarding these claims. See generally
Holmes v. State, 275 So. 3d 660 (Fla. 4th DCA 2019) (remanding for further
review of claim that movant rejected a favorable plea offer where counsel
misrepresented the likelihood of success at trial and failed to discuss
prison releasee reoffender and mandatory sanctions). As noted above, we
affirm the trial court's denial of the remaining claims.

   Affirmed in part; Reversed in part; and Remanded.

LEVINE, C.J., TAYLOR AND DAMOORGIAN, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.


                                    -2-